Case 5:18-cr-00026 Document 517 Filed 04/04/19 Page 1 of 1 Page|D #: 2146

AO 442 (Rev. l/l/ll) Arrest Warrant

 

UNITED STATES DISTRICT CoURF rs

 

 

 

 

 

for the
§
Southern District of West Virginia §
Sau§ a
United States of America k
V- )
) Case No. 5:18-cr-00026-03
)
)
)
JosHUA RADCLIFFE )
Defena'ant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) JOSHUA RADCLIFFE ,
‘ who is accused of an offense or violation based on the following document filed with the court:

 

I:] lndictment [:I Superseding lndictment |:] Information I:l Superseding Information l:l Complaint
m Probation Violation Petition Pretrial Release Violation Petition [:I Violation Notice l:] Order of the Court

This offense is briefly described as follows:
* *See attached

Date: 04/03/2019 QO/zj/ Y, ¢M/M f byzsir

1ssui6f0/ff1`cer 's signature

City and state: Beckley, West Virginia RORY L. PERRY II, CLERK OF COURT
Printea’ name and tiile

 

 

Return .

 

   
  

, and the person was arrested on (dare) j l l'z / / q

This warrant s receiv d on (dare)
at (city and stale) ga

Date: j /':f[ ij

  

 

 

ting officer 's signature

/Sd$M F/vé¢//£

Printea"na)he'and title

 

 

 

